Exhibit 10.3

  

SECURED CONVERTIBLE PROMISSORY NOTE

 

Effective Date: March 26, 2019 U.S. $1,070,000.00

 

FOR VALUE RECEIVED, Future FinTech Group Inc., a Florida corporation
(“Borrower”), promises to pay to Iliad Research and Trading, L.P., a Utah
limited partnership, or its successors or assigns (“Lender”), $1,070,000.00 and
any interest, fees, charges, and late fees accrued hereunder on the date that is
twelve (12) months after the Purchase Price Date (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (including all Tranches (as defined below)) at the rate of
eight percent (8%) per annum from the Purchase Price Date until the same is paid
in full. All interest calculations hereunder shall be computed on the basis of a
360-day year comprised of twelve (12) thirty (30) day months, shall compound
daily and shall be payable in accordance with the terms of this Note. This
Secured Convertible Promissory Note (this “Note”) is issued and made effective
as of March 26, 2019 (the “Effective Date”). This Note is issued pursuant to
that certain Securities Purchase Agreement dated March 26, 2019, as the same may
be amended from time to time, by and between Borrower and Lender (the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference.



 



This Note carries an OID of $50,000.00. In addition, Borrower agrees to pay
$20,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,000,000.00 (the “Purchase Price”),
computed as follows: $1,070,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Investor Note (as defined in the Purchase
Agreement) and a wire transfer of immediately available funds in U.S. Dollars in
the amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement) to the account designated by Borrower. This Note shall be comprised
of two (2) tranches (each, a “Tranche”), consisting of (i) an initial Tranche in
an amount equal to $545,000.00 and any interest, costs, fees or charges accrued
thereon or added thereto under the terms of this Note and the other Transaction
Documents (as defined in the Purchase Agreement) (the “Initial Tranche”), and
(ii) one (1) additional Tranche in the amount of $525,000.00, plus any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (each, a “Subsequent Tranche”). The
Initial Tranche shall correspond to the Initial Cash Purchase Price, $25,000.00
of the OID and the Transaction Expense Amount, and may be converted into shares
of Common Stock (as defined below) any time subsequent to the Purchase Price
Date. The Subsequent Tranche shall correspond to the Investor Note and
$25,000.00 of the OID. Lender’s right to convert any portion of the Subsequent
Tranches is conditioned upon Lender’s payment in full of the Investor Note (upon
the satisfaction of such condition, such Subsequent Tranche becomes a
“Conversion Eligible Tranche”). In the event Lender exercises its Lender Offset
Right (as defined below) with respect to a portion of the Investor Note and pays
in full the remaining outstanding balance of the Investor Note, the Subsequent
Tranche shall be deemed to be a Conversion Eligible Tranche only for the portion
of such Tranche that was paid for in cash by Lender and the portion of the
Investor Note that was offset pursuant to Lender’s exercise of the Lender Offset
Right shall not be included in the applicable Conversion Eligible Tranche. For
the avoidance of doubt, subject to the other terms and conditions hereof, the
Initial Tranche shall be deemed a Conversion Eligible Tranche as of the Purchase
Price Date for all purposes hereunder and may be converted in whole or in part
at any time subsequent to the Purchase Price Date, and each Subsequent Tranche
that becomes a Conversion Eligible Tranche may be converted in whole or in part
at any time subsequent to the first date on which such Subsequent Tranche
becomes a Conversion Eligible Tranche. For all purposes hereunder, Conversion
Eligible Tranches shall be converted (or redeemed, as applicable) in order of
the lowest-numbered Conversion Eligible Tranche and Conversion Eligible Tranches
may be converted (or redeemed, as applicable) in one or more separate
Conversions (as defined below), as determined in Lender’s sole discretion. At
all times hereunder, the aggregate amount of any costs, fees or charges incurred
by or assessable against Borrower hereunder, including, without limitation, any
fees, charges or premiums incurred in connection with an Event of Default (as
defined below), shall be added to the lowest-numbered then-current Conversion
Eligible Tranche.

 

 

 

  

Payment; Prepayment.

 

1.1. Payment. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Notwithstanding the foregoing, Borrower shall have the right to
prepay all or any portion of the Outstanding Balance (less such portion of the
Outstanding Balance for which Borrower has received a Conversion Notice (as
defined below) from Lender where the applicable Conversion Shares have not yet
been delivered). If Borrower exercises its right to prepay this Note, Borrower
shall make payment to Lender of an amount in cash equal to 125% multiplied by
the portion of the Outstanding Balance Borrower elects to repay.

 

2. Security. This Note is secured by that certain Stock Pledge Agreement of even
date herewith, as the same may be amended from time to time (the “Pledge
Agreement”), executed by Mengyao Chen in favor of Lender, as more specifically
set forth in the Pledge Agreement, all the terms and conditions of which are
hereby incorporated into and made a part of this Note.

 

3. Lender Optional Conversion.

 

3.1. Conversions. Lender has the right at any time after the Purchase Price Date
until the Outstanding Balance has been paid in full, at its election, to convert
(“Conversion”) all or any portion of the Outstanding Balance into shares
(“Conversion Shares”) of fully paid and non-assessable common stock, $0.001 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Conversion Shares equals the amount being converted (the
“Conversion Amount”) divided by the Conversion Price (as defined below).
Conversion notices in the form attached hereto as Exhibit A (each, a “Conversion
Notice”) may be effectively delivered to Borrower by any method set forth in the
“Notices” Section of the Purchase Agreement, and all Conversions shall be
cashless and not require further payment from Lender. Borrower shall deliver the
Conversion Shares from any Conversion to Lender in accordance with Section 9
below.

 

3.2. Conversion Price. Subject to adjustment as set forth in this Note, the
price at which Lender has the right to convert all or any portion of the
Outstanding Balance into Common Stock is $3.00 per share of Common Stock (the
“Conversion Price”).

 

2

 

  

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Conversion Shares in accordance with the terms hereof; (c) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(d) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (e) Borrower makes a general assignment for the benefit of
creditors; (f) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (g) an involuntary bankruptcy
proceeding is commenced or filed against Borrower and such proceeding shall
remain uncontested for twenty (20) days or shall not be dismissed or discharged
within sixty (60) days; (h) Borrower or any pledgor, trustor, or guarantor of
this Note defaults or otherwise fails to observe or perform any covenant,
obligation, condition or agreement of Borrower or such pledgor, trustor, or
guarantor contained herein or in any other Transaction Document (as defined in
the Purchase Agreement) in any material respect, other than those specifically
set forth in this Section 4.1 and Section 4 of the Purchase Agreement; (i) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower or any pledgor, trustor, or guarantor of this Note to Lender herein, in
any Transaction Document, or otherwise in connection with the issuance of this
Note is false, incorrect, incomplete or misleading in any material respect when
made or furnished; (j) the occurrence of a Fundamental Transaction without
Lender’s prior written consent; (k) Borrower fails to maintain the Share Reserve
(as defined in the Purchase Agreement) as required under the Purchase Agreement;
(l) Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; (m) other than as disclosed on
Schedule 4.1(m), any money judgment, writ or similar process is entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $500,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (n) Borrower fails to be DWAC Eligible; (o) Borrower fails to observe
or perform any covenant set forth in Section 4 of the Purchase Agreement (other
than the covenant with respect to Restricted Issuances); (p) Borrower makes any
Unapproved Restricted Issuance; or (q) Borrower, any affiliate of Borrower, or
any pledgor, trustor, or guarantor of this Note breaches any covenant or other
term or condition contained in any Other Agreements in any material respect.
Notwithstanding the foregoing, the occurrence of any of the events described in
Section 4.1(j) through (q) above shall not be considered to be an Event of
Default if such event is cured within fifteen (15) Trading Days of the
occurrence of such event.

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence but not declare the Outstanding Balance immediately
due and payable, it shall be deemed to have waived the right to declare the
Outstanding Balance immediately due and payable with respect to such Event of
Default). Notwithstanding the foregoing, upon the occurrence of any Event of
Default described in clauses (c), (d), (e), (f) or (g) of Section 4.1, the
Outstanding Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash at the Mandatory Default Amount, without
any written notice required by Lender. In the event more than one (1) Event of
Default occurs hereunder, then at any time after the occurrence of the second
(2nd) Event of Default, upon written notice given by Lender to Borrower,
interest shall accrue on the Outstanding Balance beginning on the date that such
written notice is delivered to Borrower at an interest rate equal to the lesser
of eighteen percent (18%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). For the avoidance of doubt, Lender may
continue making Conversions at any time following an Event of Default until such
time as the Outstanding Balance is paid in full. In connection with acceleration
described herein, Lender need not provide, and Borrower hereby waives, any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and following the expiration of any applicable cure periods enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Note as required
pursuant to the terms hereof.

 

3

 

  

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

7. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7
shall become effective immediately after the effective date of such subdivision
or combination.

 

8. Borrower Redemptions. Beginning on the date that is six (6) months from the
Purchase Price Date and at any time thereafter until this Note is paid in full,
Lender shall have the right to redeem any portion of the Note (the amount of
each exercise, the “Redemption Amount”) by providing written notice (each, a
“Redemption Notice”) delivered to Borrower by facsimile, email, mail, overnight
courier, or personal delivery. Upon receipt of any Redemption Notice, Borrower
shall pay the applicable Redemption Amount in cash to Lender within three (3)
Trading Days of Borrower’s receipt of such Redemption Notice.

 

9. Method of Conversion Share Delivery. On or before the close of business on
the fifth (5th) Trading Day following the date of delivery of a Conversion
Notice (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible at
such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Conversion Notice. If Borrower is not DWAC Eligible, it shall
deliver to Lender or its broker (as designated in the Conversion Notice), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Borrower or its transfer agent refuses
to deliver any Conversion Shares without a restrictive securities legend to
Lender on grounds that such issuance is in violation of Rule 144 under the
Securities Act of 1933, as amended (“Rule 144”), Borrower shall deliver or cause
its transfer agent to deliver the applicable Conversion Shares to Lender with a
restricted securities legend, but otherwise in accordance with the provisions of
this Section 9. In conjunction therewith, Borrower will also deliver to Lender a
written explanation from its counsel or its transfer agent’s counsel explaining
why the issuance of the applicable Conversion Shares violates Rule 144.

 

4

 

  

10. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframe stated in Section 10, Lender may at any time prior
to receiving the applicable Conversion Shares rescind in whole or in part such
Conversion, with a corresponding increase to the Outstanding Balance (any
returned amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144). In addition, for each
Conversion, in the event that Conversion Shares are not delivered by the fifth
(5th) Trading Day (inclusive of the day of the Conversion), a late fee equal to
2% of the applicable Conversion Share Value rounded to the nearest multiple of
$100.00 but with a cap of $1,000.00 per day (but in any event the cumulative
amount of such late fees for each Conversion shall not exceed 200% of the
applicable Conversion Share Value) will be assessed for each day after the fifth
(5th) Trading Day (inclusive of the day of the Conversion) until Conversion
Share delivery is made; and such late fee will be added to the Outstanding
Balance (such fees, the “Conversion Delay Late Fees”).

 

11. Approved Restricted Issuance. The Outstanding Balance will automatically be
increased by five percent (5%) for each Approved Restricted Issuance made by
Borrower (without the need for Lender to provide any notice to Borrower of such
increase), which increase will be effective as of the date of each applicable
Approved Restricted Issuance.

 

12. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, Borrower shall not effect any
conversion of this Note to the extent that after giving effect to such
conversion would cause Lender (together with its affiliates) to beneficially own
a number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (including for such purpose the shares of Common Stock
issuable upon such issuance) (the “Maximum Percentage”). For purposes of this
section, beneficial ownership of Common Stock will be determined pursuant to
Section 13(d) of the 1934 Act. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
is less than $10,000,000.00. Notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such increase to “9.99%” shall remain at 9.99% until increased,
decreased or waived by Lender as set forth below. By written notice to Borrower,
Lender may increase, decrease or waive the Maximum Percentage as to itself but
any such waiver will not be effective until the 61st day after delivery thereof.
The foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

13. Issuance Cap. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, Borrower and Lender agree that the
total cumulative number of shares of Common Stock issued to Lender hereunder
together with all other Transaction Documents may not exceed the requirements of
Nasdaq Listing Rule 5635(d) (“Nasdaq 19.99% Cap”), except that such limitation
will not apply following Approval (defined below). If the number of shares of
Common Stock issued to Investor reaches the Nasdaq 19.99% Cap, so as not to
violate the 20% limit established in Listing Rule 5635(d), Borrower will use
reasonable commercial efforts to obtain stockholder approval of the Note and the
issuance of additional Conversion Shares, if necessary, in accordance with the
requirements of Nasdaq Listing Rule 5635(d) (the “Approval”). If the Borrower is
unable to obtain such Approval, any remaining Outstanding Balance of this Note
must be repaid in cash.

 

5

 

  

14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

15. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

16. Arbitration of Disputes. By its issuance or acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

17. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

18. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

19. Assignments. Neither party may assign this Note without the prior written
consent of the other party; provided, however, that Lender may assign this Note
to any of its affiliates or any trust where John M. Fife’s descendants are
beneficiaries without Borrower’s consent. Any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower, all in accordance with applicable securities
laws.

 

20. Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Investor
Note that, under certain circumstances, permits Lender to deduct amounts owed by
Borrower under this Note from amounts otherwise owed by Lender under the
Investor Note (the “Lender Offset Right”), and (b) at any time Borrower shall be
entitled to deduct and offset any amount owed by the Lender under the Investor
Note from any amount owed by Borrower under this Note (the “Borrower Offset
Right”). In order to exercise the Borrower Offset Right, Borrower must deliver
to Lender (a) a completed and signed Borrower Offset Right Notice in the form
attached hereto as Exhibit B, (b) the original Investor Note being offset marked
“cancelled” or, in the event the Investor Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to Lender, and
(c) a check payable to Lender in the amount of $250.00. In the event that
Borrower’s exercise of the Borrower Offset Right results in the full
satisfaction of Borrower’s obligations under this Note, Lender shall return the
original Note to Borrower marked “cancelled” or, in the event this Note has been
lost, stolen or destroyed, a lost note affidavit in a form reasonably acceptable
to Borrower. For the avoidance of doubt, Borrower shall not incur any Prepayment
Premium set forth in Section 1.2 hereof with respect to any portions of this
Note that are satisfied by way of a Borrower Offset Right.

 

21. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

6

 

  

22. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 

23. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

7

 

  

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:       Future FinTech Group Inc.       By:                   Name:  
  Title:  

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Iliad Research and Trading, L.P.             By: Iliad Management, LLC, its
General Partner               By: Fife Trading, Inc., its Manager              
  By:           John M. Fife, President  

 

[Signature Page to Secured Convertible Promissory Note]

 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Approved Restricted Issuance” means a Restricted Issuance (as defined in
the Purchase Agreement) for which Borrower received Lender’s written consent
prior to the applicable issuance.

 

A2. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

A3. “Conversion Eligible Outstanding Balance” means the Outstanding Balance of
this Note less the sum of the Subsequent Tranche prior to such Tranche becoming
a Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Investor Note).

 

A4. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion Notice multiplied by the Closing
Trade Price of the Common Stock on the Delivery Date for such Conversion.

 

A5. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) fifteen percent (15%) for each
occurrence of any Major Default, (b) ten percent (10%) for each occurrence of an
Unapproved Restricted Issuance Default, or (c) five percent (5%) for each
occurrence of any Minor Default, and then adding the resulting product to the
Outstanding Balance as of the date the applicable Event of Default occurred,
with the sum of the foregoing then becoming the Outstanding Balance under this
Note as of the date the applicable Event of Default occurred; provided that the
Default Effect may only be applied three (3) times hereunder with respect to
Major Defaults and three (3) times hereunder with respect to Minor Defaults; and
provided further that the Default Effect shall not apply to any Event of Default
pursuant to Section 4.1(b) hereof. There shall be no limit on the number of
times the Default Effect may be applied with respect to Unapproved Restricted
Issuance Defaults.

 

A6. “DTC” means the Depository Trust Company or any successor thereto.

 

A7. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A8. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A9. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; and (e) Borrower’s transfer agent
does not have a policy prohibiting or limiting delivery of the Conversion Shares
via DWAC.

 

Attachment 1 to Convertible Promissory Note, Page 1

 

 

 

  

A10. “Fundamental Transaction” means that (a) (i) Borrower shall, directly or
indirectly, in one or more related transactions, consolidate or merge with or
into (whether or not Borrower or any of its subsidiaries is the surviving
corporation) any other person or entity, or (ii) Borrower shall, directly or
indirectly, in one or more related transactions, sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets to any other person or entity, other than the
disposal by Borrower of its two wholly owned subsidiaries, SkyPeople Foods
Holdings Limited (BVI) (“SkyPeople BVI”) and Digital Online Marketing Limited
(BVI) (“Digital Online”) or (iii) Borrower shall, directly or indirectly, in one
or more related transactions, allow any other person or entity to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the person or persons making or party
to, or associated or affiliated with the persons or entities making or party to,
such purchase, tender or exchange offer), or (iv) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity whereby such other person
or entity acquires more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (v) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock, other than an increase
in the number of authorized shares of Borrower’s Common Stock or reverse splits
of its outstanding and authorized shares of Common Stock to meet Nasdaq listing
requirements, or (b) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding voting
stock of Borrower, other than Mr. Zeyao Xue or Mr. Yongke Xue.

 

A11. “Major Default” means any Event of Default occurring under Sections 4.1(a),
4.1(k), or 4.1(o).

 

A12. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

 

A13. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A14. “Minor Default” means any Event of Default that is not a Major Default or
an Unapproved Restricted Issuance Default.

 

A15. “OID” means an original issue discount.

 

A16. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A17. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

 

A18. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A19. “Trading Day” means any day on which the NASDAQ Stock Market (or such other
principal market for the Common Stock) is open for trading.

 

A20. “Unapproved Restricted Issuance” means a Restricted Issuance for which
Borrower did not receive Lender’s written consent prior to the applicable
issuance.

 

A21. “Unapproved Restricted Issuance Default” means an Event of Default
occurring under Section 4.1(p) of this Note.

 

A22. “VWAP” means the volume weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

[Remainder of page intentionally left blank]

 

Attachment 1 to Convertible Promissory Note, Page 2

 

 

 

  

EXHIBIT A

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Future FinTech Group Inc. Date: _____________ Attn: Yongke Xue   23F, China
Development Bank Tower   No. 2, Gaoxin 1st Road   Xi'an, China 710075  

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Future FinTech Group Inc., a
Florida corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on March 26,
2019 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

A. Date of Conversion:   ____________

B. Conversion #:   ____________

C. Conversion Amount:   ____________

D. Conversion Price: _______________

E. Conversion Shares: _______________ (C divided by D)

F. Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 

Broker:     Address:   DTC#:         Account #:         Account Name:        

 

To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

[Signature Page Follows]

 

Exhibit A to Convertible Promissory Note, Page 1

 

 

 

  

Sincerely,

 

Lender:

 

Iliad Research and Trading, L.P.         By: Iliad Management, LLC, its General
Partner               By: Fife Trading, Inc., its Manager               By:    
    John M. Fife, President  

 

Exhibit A to Convertible Promissory Note, Page 2

 

 

 

  

EXHIBIT B

 

Future FinTech Group Inc.

23F, China Development Bank Tower

No. 2, Gaoxin 1st Road

Xi'an, China 710075

 

Iliad Research and Trading, L.P. Date: _____________ Attn: John Fife   303 East
Wacker Drive, Suite 1040   Chicago, Illinois 60601  

 

NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT

 

The above-captioned Borrower hereby gives notice to Iliad Research and Trading,
L.P., a Utah limited partnership (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on March
26, 2019 (the “Note”), of Borrower’s election to exercise the Borrower Offset
Right as set forth below. In the event of a conflict between this Notice of
Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 

A. Effective Date of Offset:                    ____________, 201_

B. Amount of Investor Note Offset:     ____________

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.

 

Sincerely,

 

Borrower:

 

Future FinTech Group Inc.         By:           Name:           Title:    

 

Exhibit B to Convertible Promissory Note, Page 1

 

 

 

  

SCHEDULE 4.1(m)

 

See attached.

 

 



 

 

